Exhibit 10.37

[g59621kc01i001.jpg]

January 3, 2007

Mr. Albert P. L. Stroucken

12 Apple Orchard Court

Dellwood, Minnesota  55110

Dear Al:

We are delighted to confirm the terms of your employment as set forth below in
this letter (the “Letter”).

1.                                       Position and Term.  You will be
retained as both Chief Executive Officer and Chairman of the Board of Directors
of Owens-Illinois, Inc. (the “Board” and the “Company,” respectively).  You have
already been appointed as chairman of the Board.  This Letter with Appendix A
attached (together the “Letter Agreement”) sets forth the compensation and
benefits that will be provided to you as Chief Executive Officer of the Company.

2.                                       Term.  Your employment commenced
December 4, 2006 and shall continue until December 31, 2011 (the “Initial
Term”).  The date your employment commenced shall be referred to as the
“Commencement Date.”  The Letter Agreement will twice renew automatically for a
period of one year (the “Automatic Renewals”) unless either you or the Company
provides 9 months advance written notice of non-renewal (subject to waiver of
the notice period by the party entitled to notice).  The entire period the
Letter Agreement is in effect is referred to as the “Term.”

If, after the Initial Term, the Company does not renew the Letter Agreement for
either of the two one-year Automatic Renewal periods, such non-renewal by the
Company will be treated as termination without Cause.  However, after the two
Automatic Renewals, any non-renewal of the contract by you or the Company will
not result in a termination without Cause but will be deemed to be your
voluntary termination of employment due to retirement.

3.                                       Base Salary.  You will be entitled to
an annual base salary of $950,000, plus such increases, if any, as may be
determined from time to time by the Compensation Committee of the Board (“Base
Salary”).  The Base Salary will be paid, subject to income tax and benefit plan
withholdings, in accordance with the Company’s normal payroll practices for
executives.

4.                                       Annual Bonus.  You will participate in
the Company’s Incentive Bonus Plan, as amended from time to time (or any
successor plan).  Subject to the terms of that plan, you will be eligible for a
bonus.  Your target bonus will be 150% of your Base Salary (the “Target Bonus”),
which is achieved if you meet 100% of the target objectives, and your maximum
bonus will be 300% of your Base Salary, which you will earn if you exceed your
target objectives by 20% or more.  Notwithstanding the above, your annual bonus
for the 2007 calendar year will be at least the Target Bonus of $1,425,000, and
can be more based on performance.


--------------------------------------------------------------------------------


5.                                       Equity Arrangements.

a.                                       Purchased Equity.  On the Commencement
Date you were required to and did purchase from the Company 51,073 shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), for an
aggregate purchase price of approximately $1,000,000 based on a purchase price
of $19.58 (the “Closing Price”) which was the closing price of the Common Stock
on the New York Stock Exchange on the Commencement Date.

b.                                      Fully Vested Awards.  As compensation
for benefits and compensation you forfeited by leaving your prior employer prior
to March 31, 2007, the Company made the following grants:

i.                                          Fully Vested Shares.  On the
Commencement Date, you were awarded 95,761 shares of Common Stock (“Fully Vested
Shares”) with a fair value as determined by the Company for financial reporting
purposes (“Fair Value”) on the Commencement Date of approximately $1,875,000
based on the Closing Price.

ii.                                       Fully Vested Stock Option.  On the
Commencement Date, you were awarded pursuant to the terms of the Company’s 2005
Incentive Award Plan (the “2005 Plan”) a nonqualified stock option to purchase
317,796 shares of Common Stock (the “Fully Vested Stock Option”) which has a
Fair Value on the Commencement Date of approximately $1,875,000 based on a
Black-Scholes value of $5.90 per share, as determined by the Company for
financial reporting purposes.  The Fully Vested Stock Option is immediately and
fully vested and exercisable.  The exercise price for each share of Common Stock
is the Closing Price and is the Fair Market Value of a share of Common Stock as
defined in the 2005 Plan.  Except for immediate vesting, the Fully Vested Stock
Option shall be subject to the terms and conditions set forth in the
Non-qualified Stock Option Agreement executed by you and the Company on the
Commencement Date.

c.                                       Initial Awards.  In recognition of your
commencing employment with the Company and in lieu of other option and
restricted stock grants in 2007, the Company has made the following restricted
stock and option grants:

i.                                          Initial Restricted Shares.  On the
Commencement Date, you were awarded pursuant to the 2005 Plan 107,253 restricted
shares of Common Stock (“Initial Restricted Shares”) which have a Fair Value on
the Commencement Date of approximately $2,100,000 based on the Closing Price. 
Of those Initial Restricted Shares, 76,609 shares with a Fair Value on the
Commencement Date of $1,500,000 represented an initial sign-on grant, and 30,644
shares with a Fair Value on the Commencement Date of approximately $600,000
represented a grant in lieu of a 2007 grant.  The Initial Restricted Shares will
be subject to terms and conditions set forth in the Restricted Stock Agreement
executed by you and the Company on the Commencement Date.

ii.                                       Initial Stock Option.  On the
Commencement Date, you were granted a nonqualified stock option to purchase
340,051 number shares of Common Stock (the “Initial Stock Option”) with a Fair
Value on the

2


--------------------------------------------------------------------------------


Commencement Date of approximately $2,700,000 based on a Black-Scholes value of
$7.94 per share, as determined by the Company for financial reporting purposes. 
Of those Initial Stock Options 188,917 shares with a Fair Value on the
Commencement Date of approximately $1,500,000 (as determined by the Company for
financial reporting purposes) represented an initial sign-on grant, and 151,134
shares with a Fair Value on the Commencement Date of approximately $1,200,000
(as determined by the Company for financial reporting purposes) represented a
grant in lieu of a 2007 grant.  The exercise price for each share of Common
Stock subject to the Initial Stock Option is the Closing Price, which is the
Fair Market Value of a share of Common Stock as defined in the 2005 Plan.  The
Initial Stock Options will be subject to the terms and conditions set forth in
the Non-Qualified Stock Option Agreement executed by you and the Company on the
Commencement Date.

d.                                      2007 Performance Awards. 

i.                                          Grant.  In 2007, at the same time as
the Compensation Committee makes equity grants to other employees under the 2005
Plan, you will be granted a number of performance-based restricted stock units
(the “Performance Shares”) with a Fair Value on the Commencement Date of
approximately $1,200,000 as determined by the Company for financial reporting
purposes.

ii.                                       Vesting.  The Performance Shares will
vest in accordance with the performance targets set for other executives with
respect to their 2007 performance awards.  The Performance Shares will be
subject to the terms and conditions set forth in the Company’s form Restricted
Stock Unit Agreement which was filed as Exhibit 10.32 to the Company’s Annual
Report on Form 10-K for year ended December 31, 2005 or as subsequently amended.

e.                                       Future Equity Awards.  You will
participate in the Company’s equity plans in effect from time to time in
accordance with the terms of such plans.  You will be eligible for future equity
awards in the sole discretion of the Board. 

6.                                       Nonqualified Retirement Benefits.

a.                                       Defined Contribution.  You will be
eligible to participate in the Company’s Executive Deferred Savings Plan during
the Term.

b.                                      Defined Benefit SERP.  Unless before the
end of the Initial Term (December 31, 2011), you voluntarily resign or are
terminated by the Company for Cause you (or, in the event of your death your
surviving spouse or, if no surviving spouse, your estate) will receive following
your termination of employment a non-qualified pension benefit (the “SERP
Benefit”) based on (i) your actual years of service as an employee with the
Company plus 1.5 years, and (ii) your final average earnings, as calculated
under the Owens-Illinois Salary Retirement Plan and the Owens-Illinois
Supplemental Retirement Benefit Plan as in effect on the Commencement Date (the
“Plans”).  The SERP Benefit will be converted to a single lump-sum determined by
calculating the actuarial equivalent of the 100% single life annuity amount on
the date of your retirement using (x) the applicable interest rate then in
effect under the Plans and (y) a remaining life expectancy at the time of
retirement using the then applicable mortality table under the

3


--------------------------------------------------------------------------------


Plans.  Payment of the lump sum SERP Benefit will be made within 30 business
days after retirement or, if required by Code Section 409A, the first business
day on or after the date which is 6 months after your retirement.

7.                                       Employee Benefits and Perquisites.

a.                                       You will participate in the Company’s
employee benefit plans (except for the severance plan, as in effect from time to
time), including without limitation the Company’s 401(k) plan, group health
plans (medical, dental, vision and prescription drug benefits), short term
disability, long term disability, and life insurance or benefit plans
(collectively, the “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company, except that
with respect to the 2005 Plan, the 2007 award of Performance Shares shall be not
less than as provided in Section 5(d) above.

b.                                      Vacation.  You will be provided with
five weeks (25 days) of paid vacation per calendar year beginning in calendar
year 2007.

c.                                       Physical Exam.  You will be reimbursed
for the cost of an annual physical exam plus the cost of any tax gross-up in
accordance with the Company policies and programs in effect from time to time
for senior executives.

d.                                      Car Allowance.  You will be provided
with an annual car allowance of not less than $24,000 per calendar year payable
in no less frequent than monthly installments in accordance with the Company
policies and programs in effect from time to time for senior executives.

e.                                       Life Insurance.  You will be reimbursed
for the premiums and the cost of any tax gross-up on a term life insurance
policy on your life with a coverage amount equal to three times your Base
Salary.

f.                                         Aircraft.  You will be permitted to
use Company aircraft for business purposes and up to 50 hours per calendar year
for personal travel in accordance with the Company policies and programs in
effect from time to time for senior executives.

g.                                      Drivers. You will be provided with
access to Company drivers in accordance with the Company policies and programs
in effect from time to time for senior executives.

h.                                      Tax and Financial Services.  You will be
reimbursed for personal tax and financial services up to $15,000 per calendar
year plus the cost of any tax gross-up in accordance with the Company policies
and programs in effect from time to time for senior executives.

i.                                          Security System.  The Company will
install and monitor your home with a security system in accordance with the
Company policies and programs in effect from time to time for senior executives.

j.                                          Relocation Expenses.  The Company
will reimburse you for reasonable and customary relocation expenses (including
temporary living expenses and

4


--------------------------------------------------------------------------------


the 5% brokerage commission on the sale of your home in Minnesota) you incur in
connection with the relocation of your primary residence (and personal
belongings) to the Toledo, Ohio area, in accordance with Company policies and
programs in effect from time to time for senior executives but only to the
extent not reimbursable under your prior agreement with H. B. Fuller Company.

8.                                       Reimbursement for Loss on Sale of Ohio
Residence.  If you terminate employment with the Company at, or at anytime
after, the Initial Term (other than for Cause) and you sell your primary
residence in the Toledo, Ohio area, the Company will reimburse you for any loss
on such sale, subject to a maximum reimbursement equal to 20% of the then
appraised value of the residence.  For example, if your residence has an
appraised value of $1.2 million, your reimbursement for a loss will not exceed
$240,000 (20% of the appraised value.)  For this purpose, your loss on the sale
is difference between (i) the appraised value of the residence at the time of
your termination of employment and (ii) the actual sale price, after deducting
brokerage commissions.

9.                                       Payment of Legal Fees.   The Company
will reimburse you for reasonable legal and consultant costs you incur in
connection with the negotiation of this Letter Agreement, up to a maximum of
$75,000.

10.                                 Miscellaneous.

a.                                       Governing Law.  This Letter Agreement
will be governed by and construed in accordance with the laws of the State of
Ohio, without regard to conflicts of laws principles thereof.

b.                                      Arbitration.  Any dispute, claim or
controversy based on, arising out of or relating to your employment or this
Agreement shall be settled by final and binding arbitration in Toledo, Ohio,
before a single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (“AAA”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction.  If the parties are unable to agree
upon an arbitrator, the Company shall obtain a list from AAA of the names of 10
arbitrators who are members of the national Academy of Arbitrators to ensure
their neutrality.  From that list, with you to strike first, you and the Company
will alternately strike names, until one name remains and that person will be
the arbitrator.  Each party shall pay the fees of its own attorneys, the
expenses of its witnesses and all other expenses connected with presenting its
case; however, you and the Company agree that, to the extent permitted by law,
the arbitrator may, in his discretion, award reasonable attorneys’ fees to the
prevailing party.  Other costs of the arbitration, including the cost of any
record or transcripts of the arbitration, AAA’s administrative fees, the fee of
the arbitrator, and all other fees and costs, shall be borne by the Company. 
Arbitration is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Letter Agreement or relating to your employment; provided, however, that neither
this Letter Agreement nor the submission to arbitration shall limit the parties’
right to seek provisional relief, including without limitation injunctive
relief, in any Ohio court of competent jurisdiction.  Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration. 
Both parties expressly waive their right to a jury trial.

5


--------------------------------------------------------------------------------


c.                                       Entire Agreement; Amendments. This
Letter Agreement contains the entire understanding of the parties with respect
to your employment by the Company.  Appendix A is a part of this Letter
Agreement and is incorporated by reference.  This Letter Agreement (including
Appendix A) may not be amended except by written instrument signed by you and
the Company.

d.                                      No Waiver.  The failure of the Company
or you to insist upon strict adherence to any term of this Letter Agreement will
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Letter Agreement.

e.                                       Severability.  Whenever possible, each
provision of this Letter Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Letter
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and such invalid, void or otherwise unenforceable provision will be null and
void.  It is the intent of the parties, however, that any invalid, void or
otherwise unenforceable provisions be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable to the fullest extent
permitted by law.

f.                                         Withholding Taxes.  The Company may
withhold from the amounts payable under this Letter Agreement any amounts
required by law.

g.                                      Headings and Interpretations.  The
headings of the sections contained in this Letter Agreement are for convenience
only and will not be deemed to control or affect the meaning or construction of
any provision of this Agreement.  Neither this Letter Agreement nor any
uncertainty or ambiguity herein will be construed or resolved against a party as
the draftsperson.

h.                                      Counterparts.  This Letter Agreement may
be signed in counterparts, each of which will be an original.

i.                                          No Mitigation; No Offset.  You will
be under no obligation to seek other employment following a termination of
employment and there will be no offset against amounts due you under the Letter
Agreement.

j.                                          Assignability; Binding Nature.  This
Letter Agreement will be binding upon and inure to the benefit of (i) the
Company and its respective successors and permitted assigns and (ii) you and
your heirs, executors, beneficiaries and administrators.  No obligations of the
Company under this Letter Agreement may be assigned without your consent;
provided that the Company may assign this Letter Agreement without your consent
to any of its direct or indirect subsidiaries or in a Change in Control without
your consent.  You may not assign your rights or obligations under this Letter
Agreement without the consent of the Company.

k.                                       Survival.  The respective rights and
obligations of the Parties hereunder will survive any termination of the
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.

6


--------------------------------------------------------------------------------


l.                                          Notices.  Any notice or other
communication to be given hereunder will be in writing and will be deemed
sufficient if (i) mailed by United States certified mail, return receipt
requested, (ii) sent by nationally recognized overnight courier, (iii) if sent
to a Company, sent by facsimile (with confirmation), or (iv) delivered in
person, in each case, at the address set forth below, or such other address as a
party may provide to the other in accordance with the procedure for notices set
forth in this Letter Agreement.  Any notice or other communication so delivered
will constitute valid notice under this Agreement and will be deemed to have
been received (A) on the fifth business day after the date of deposit in the
United States mail, (B) on the next business day after the date when sent in the
case of delivery by nationally recognized overnight courier, (C) upon receipt by
the sender of confirmation of delivery if sent by facsimile prior to 5 p.m.
local time on a business day and otherwise on the next business day, and (D) on
the day of actual delivery in the case of personal delivery if delivered on a
business day and otherwise on the next business day.

If to the Company:                                     Owens-Illinois, Inc.
James W. Baehren
Senior Vice President, Chief Administrative Officer and General Counsel
Attention:  Board of Directors
Telephone: (567) 336-1032

If to
you:                                                                                      
Mr. Albert P.L. Stroucken
current address and phone no. on file with the Company for purposes of W-2

With a copy to:                                                     Reed Smith
LLP
435 Sixth Avenue
Pittsburgh, PA  15219
Attention:  Dodi Walker Gross, Esquire
Telephone:  (412) 288-4132

Al, we look forward with great pleasure to working with you.  Please countersign
this Letter and Appendix A in the space indicated below, and return an original
to my attention.

Owens-Illinois, Inc.

 

 

 

 

By:

James W. Baehren

 

Its:

Senior Vice President

 

 

 

Acknowledged and Agreed:

 

 

ALBERT P. L. STROUCKEN

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

7


--------------------------------------------------------------------------------


Appendix A to Letter Agreement — Albert P. L. Stroucken

Provisions Relating to Termination of Employment and Restrictive Covenants

This Appendix A, dated January 3, 2006, is an integral part of the Letter, which
is incorporated herein and constitutes part of the Letter Agreement. 
Capitalized terms used herein will have the meaning set forth in the Letter,
unless otherwise defined below.

Paragraph 1.          Termination of Employment.  Your employment may be
terminated by the Company at any time with Cause, without Cause or due to your
Disability.  You may terminate your employment for any reason, including for
Good Reason.  Termination by you or the Company is subject to the advance notice
requirements set forth in Paragraph 2 of the Letter.  Termination will occur
automatically on your death.

a.             Termination Without Cause.  If your employment is terminated by
the Company without Cause, you will receive the following:

(i)            the Accrued Rights.

(ii)           Severance Pay payable over a period of 24 months commencing
immediately following your termination, except as otherwise provided in
Paragraph 1(c) below, and subject to your continued compliance with the
provisions of Paragraphs 2 and 3 of this Appendix A, and execution and
non-revocation of a general release on terms reasonably satisfactory to the
Company.

(iii)          Health Benefits for a period of up to 24 months, provided that
this continued coverage will terminate if you become covered under a subsequent
employer’s group health plan, such coverage is concurrent with and not in
addition to any COBRA continuation rights you may have under Section 4980A of
the Internal Revenue Code of 1986, as amended (“Code”) or any similar state law,
or if you fail to make timely payment of the same premiums for the coverage you
would have paid as an active employee;

The payments and benefits under clauses (i), (ii), and (iii) above constitute
the “Basic Termination Benefits.

b.             Disability.  If your employment terminates due to your Disability
you will be entitled to the Basic Termination Benefits (and subject to the same
terms).

c.             Death.  If your employment terminates due to your death, you will
be entitled to the Accrued Rights and the Target Bonus for the year of death. 
Payments under this Paragraph 1(c) will be made to your surviving spouse or, if
no surviving spouse, to your estate within 30 business days of your death.

d.             Change of Control.  If within 1 year after a Change of Control
you are terminated without Cause or within 2 years after a Change of Control you
voluntarily terminate because your responsibilities are significantly reduced or
altered, in addition to receiving the Basic Termination Benefits (and subject to
the same terms):

(i)            In the event it shall be determined that any payment or
distribution by the Company to or for your benefit, whether paid or payable or


--------------------------------------------------------------------------------


distributed or distributable pursuant to the terms of this Letter Agreement or
otherwise, but determined without regard to any additional payments required
under this Paragraph 1(d), (a “Payment”) would be subject to the tax imposed by
Section 4999 of the Code (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), and if the amount
of the your total “Parachute Payments” (as defined in Section 280G(b)(2) of the
Code) with respect to the same Change in Control does not exceed 330% of your
“Base Amount” (as defined in Section 280G(b)(3) of the Code), then the Payment
shall be adjusted until the amount of your Parachute Payments equals 299% of the
Base Amount.  The adjustments shall be made in such manner, and to such payments
or other benefits, as you and the Company shall mutually agree, that would not
result in a violation of Code Section 409A.

(ii)           In the event it shall be determined that a Payment would be
subject to the Excise Tax and the amount of your total Parachute Payments with
respect to the same Change in Control exceeds 330% of the Base Amount, or in the
event an Excise Tax is actually assessed with respect to a Payment, then you
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by you of all taxes and any benefits that result
from the deductibility by you of such taxes (including, in each case, any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed on them)
and Excise Tax imposed upon the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

All determinations required to be made under this Paragraph 1(d), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the a nationally recognized public accounting firm as may be
designated by the Company (the “Accounting Firm”) based on reasonable
assumptions, interpretations and approximations concerning applicable taxes and
relying on reasonable good faith interpretations concerning the applications or
Code Sections 280G and 4999; provided such determinations are made with
substantial authority (within the meaning of Code Section 6662).  The Accounting
Firm shall provide detailed supporting calculations both to the Company and you
within 15 business days of the receipt of notice from you that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross Up Payment, as determined pursuant to this Paragraph 1(d), shall be paid
by the Company to or for your benefit within five days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Company and you.  Notwithstanding any other provision of
this Paragraph 1(d), the Company may withhold and pay over to the Internal
Revenue Service, for your benefit, all or any portion of the Gross-Up Payment
that it determines in good faith it is required to withhold.  You consent to
such withholding.  As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (“Underpayment”), consistent with the
calculations required to be made.  In the event that you are required to make a
payment of any Excise Tax, the Accounting Firm shall

2


--------------------------------------------------------------------------------


determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for your benefit.  The
Company will take whatever steps are necessary to ensure that any Gross-Up
Payment meets the requirements of a short-term deferral, if considered to be
deferred compensation under Code Section 409A.

e.             By the Company For Cause or by Your Resignation For Any Reason. 
If your employment is terminated by the Company for Cause or if you voluntarily
terminate for any reason not covered by (d) above, you will receive the Accrued
Rights.

f.              409A Delay.  If required to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), no amount of
Severance or other payment under this Appendix A or the Letter shall be paid,
and you shall be required to pay the full cost of the Health Benefits. during
the six-month period following your termination of employment (the “Delay
Period”).  Upon expiration of the Delay Period, the Company shall pay you in a
lump sum an amount equal to (x) six months of the monthly installments of
Severance or other payment which otherwise would have been paid if not for the
requirements of Section 409A plus (y) the difference in the full cost of the
Health Benefits paid by you during the Delay Period and the amount you would
have paid as an active employee during such period.

Paragraph 2.          Non-Competition/Non-Solicitation.

a.             You acknowledge and recognize the highly competitive nature of
the businesses of the Company and its affiliates and accordingly agree as
follows:

(i)            While employed and for a period of one year thereafter, you will
not, directly or indirectly:

(A)          engage in, invest in, or enter into the employ of or otherwise
render any services to, any business that competes with the business of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct in the future and as to
which you are aware of such planning) in any geographical area where the Company
or its affiliates manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services (a “Competitive Business”); or

(B)           interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of the Letter
Agreement) between the Company or any of its affiliates and customers, clients,
suppliers, or investors of the Company or its affiliates.  Notwithstanding
anything to the contrary in this Letter Agreement, you may own up to 2% of the
securities of any person engaged in the business of the Company or its
affiliates that are publicly traded.

(ii)           While employed by the Company and for a period of two years
thereafter, you will not, directly or indirectly:

(A)          solicit or encourage any employee of the Company or its affiliates
to leave the employment of the Company or its affiliates; or

3


--------------------------------------------------------------------------------


(B)           hire any employee who was employed by the Company or its
affiliates within one year prior to termination of your employment.

b.             It is expressly understood and agreed that, although you and the
Company consider the restrictions contained in this Paragraph 2 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against you, the provisions of
this Appendix A will not be rendered void but will be deemed amended to apply as
to such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding will not affect the enforceability of any of the other
restrictions contained herein.

Paragraph 3.          Confidentiality.  You may not disclose to any person
outside the Company any non-public, proprietary or confidential information
concerning the business of the Company, and its subsidiaries and affiliates,
unless such information is required by law to be disclosed.

Paragraph 4.          Specific Performance.  You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Paragraph 2 or Paragraph 3 of Appendix A would be inadequate and
the Company would suffer irreparable damages as a result of such breach or
threatened breach.  Accordingly, you agree that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, will be entitled to cease making any payments or providing any
benefit otherwise required by the Letter Agreement and/or Appendix A and obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

Paragraph 5.          Certain Definitions.

a.             “Accrued Rights” mean:

(i)            your accrued but unpaid Base Salary through the date of
termination payable in accordance with applicable law;

(ii)           unless you are terminated for Cause, any annual bonus earned but
unpaid under the Company’s Incentive Bonus Plan for any previously completed
fiscal year payable in accordance with applicable law; and

(iii)          benefits under any Company benefit plan or program in which you
are a participant on the date of termination, specifically including the SERP
Benefit, payable in accordance with the terms of the applicable benefit plan or
program.

4


--------------------------------------------------------------------------------


b.             “Cause” means:

(i)            the commission of an act of fraud against the Company or any
affiliate thereof or embezzlement;

(ii)           breach of one or more of the following duties to the Company:

(A)          the duty of loyalty;

(B)           the duty not to take willful actions which would reasonably be
viewed by the Company as placing your interest in a position adverse to the
interest of the Company;

(C)           the duty not to engage in self-dealing with respect to the
Company’s assets, properties or business opportunities;

(D)          the duty of honesty; or

(E)           any other fiduciary duty which you owe to the Company;

(iii)          your conviction (or a plea of nolo contendere in lieu thereof)
for

(A)          a felony; or

(B)           a crime involving fraud, dishonesty or moral turpitude;

(iv)          intentional misconduct as an executive of the Company, including,
but not limited to, knowing and intentional violation by you of material written
policies of the Company or specific directions of the Board, which policies or
directives are neither illegal (or do not involve illegal conduct) nor do they
require you to violate reasonable business ethical standards; or

(v)           your failure to substantially perform your duties for the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company of such
failure.

However, “Cause” does not include termination of your employment due Disability
or death, and does not include the Company’s termination of your employment by
non-renewal after the Initial Term for either of the two one-year periods after
the Initial Term.

c.             “Change of Control” means:

(i)            A transaction or series of transactions (other than an offering
of Common Stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”

5


--------------------------------------------------------------------------------


that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

(ii)           During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
paragraphs (a) or (c)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(A)          Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and

(B)           After which no person or group beneficially owns voting securities
representing 50%  or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph (c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(iv)          The Company’s stockholders approve a liquidation or dissolution of
the Company.

d.             “Disability” shall mean your permanent and total disability as
determined in the discretion of the Board based on the advice of a licensed
physician that you will be unable to perform the essential duties of your
employment for an unknown period of time.

6


--------------------------------------------------------------------------------


e.             “Health Benefits” mean coverage under the Company’s group health
plan in which you participated at the time of your termination of employment.

f.              “Severance Pay” means an amount equal to two times the sum of:

(i)                                     your Base Salary in effect when your
employment terminates; and

(ii)           your Target Bonus.

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

 

 

 

/s/ James W. Baehren

 

 

 

By:

James W. Baehren

 

 

Its:

Senior Vice President

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

ALBERT P. L. STROUCKEN

 

 

 

 

 

 

 

 

/s/ Albert P.L. Stroucken

 

 

 

 

 

 

Date Signed:

January 3, 2007

 

 

 

7


--------------------------------------------------------------------------------